Citation Nr: 0013280	
Decision Date: 05/19/00    Archive Date: 05/24/00

DOCKET NO.  95-32 978A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


WITNESS AT HEARING ON APPEAL

Appellant 


INTRODUCTION

The veteran served on active duty from August 1942 to March 
1946 and from September 1951 to May 1953.  This matter comes 
on appeal from a decision of the San Diego VA Regional Office 
in August 1995.





FINDING OF FACT

The record contains no competent medical evidence of a nexus 
between the veteran's current bilateral hearing loss and his 
military service or any incident therein.


CONCLUSION OF LAW

The claim of entitlement to service connection for bilateral 
hearing loss is not well grounded.  38 U.S.C.A. 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Analysis

As to the issue currently before the Board, the threshold 
question which must be resolved is whether the veteran's 
claim is well grounded.  See 38 U.S.C.A. § 5107(a) (West 1991 
& Supp. 1998); Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  A well-grounded claim is a plausible claim, meaning 
a claim which appears to be meritorious.  See Murphy, 1 Vet. 
App. 81.  A mere allegation that a disability is service 
connected is not sufficient; the veteran must submit evidence 
in support of his claim which would "justify a belief by a 
fair and impartial individual that the claim is plausible."  
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998); Tirpak v. 
Derwinski, 2 Vet. App.  609, 611 (1992).  

In order for a claim to be well grounded, there must be 
competent evidence of current disability (medical diagnosis), 
of incurrence or aggravation of a disease or injury in 
service (lay or medical evidence), and of an nexus between 
the inservice injury or disease and the current disability 
(medical evidence).  See Caluza v. Brown, 7 Vet. App. 498 
(1995); see also Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997); Heuer v. Brown, 7 Vet. App. 379 (1995); Grottveit v. 
Brown, 5 Vet. App. 91 (1993).  The second and third elements 
of this equation may also be satisfied under 38 C.F.R. 
§ 3.303(b) (1998) by (a) evidence that a condition was 
"noted" during service or during an applicable presumptive 
period; (b) evidence showing post service continuity of 
symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post service symptomatology.  See 38 C.F.R. § 3.303(b) 
(1998); Savage v. Gober, 10 Vet. App. 488 (1997).  
Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumptive period and (ii) present manifestations of the 
same chronic disease.  Ibid.  For the purpose of determining 
whether a claim is well grounded, the credibility of the 
evidence in support of the claim is presumed.  See 
Robinette v. Brown, 8 Vet. App. 69 (1995).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 1998).  Moreover, where a veteran served 
ninety (90) days or more during a period of war, and 
sensorineural hearing loss becomes manifest to a degree of 
10 percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.307, 3.309 (1998).

38 U.S.C. § 1154(b), provides that in the case of any veteran 
who engaged in combat with the enemy in active service during 
a period of war, campaign, or expedition, the Secretary shall 
accept as sufficient proof of service-connection of any 
disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service.  Service-connection of such injury or 
disease may be rebutted by clear and convincing evidence to 
the contrary.

In the present case, the veteran has recounted that he first 
noticed hearing loss about two decades post service. 
Bilateral hearing loss was confirmed on VA examination two 
decades after that. The veteran has asserted that his hearing 
loss is a consequence of exposure to acoustic trauma, 
specifically naval gunfire, during his two periods of active 
duty. In reaching its decision, the Board does not dispute 
the nature of the veteran's military service. The Board also 
recognizes that acoustic trauma can be the cause of hearing 
loss. What the record lacks in the veteran's case is 
competent medical opinion or other medical evidence of a 
nexus between his inservice exposure to acoustic trauma and 
his hearing loss, first shown many years later. The only 
medical opinion of record, that provided by the VA physician 
who examined the veteran in March 1998, is in effect that the 
necessary link between his military service and the claimed 
disability is not likely. Although the Board has carefully 
considered the testimony provided by the veteran at a 
personal hearing at the RO in April 1996, in the absence of 
this medical nexus, the claim is not well-grounded and must 
be denied. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5107; 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309.

Generally, statements prepared by lay persons ostensibly 
untrained in medicine cannot constitute competent medical 
evidence to render a claim well grounded.  A layperson can 
certainly provide an eyewitness account of an appellant's 
visible symptoms.  Layno v. Brown, 5 Vet. App. 465, 469 
(1994).  However, the capability of a witness to offer such 
evidence is different from the capability of a witness to 
offer evidence that requires medical knowledge.  For the most 
part, a witness qualified as an expert by knowledge, skill, 
experience, training, or education must provide medical 
testimony.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  The record does not show that the veteran possesses 
the requisite expertise to render a medical opinion.




 


ORDER

Service connection for bilateral hearing loss is denied.




		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals



 

